Citation Nr: 1202440	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-22 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses for private medical treatment received on July 28, 2005.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses for private medical treatment received on August 3, 2005.

3.  Entitlement to payment or reimbursement of unauthorized medical expenses for private medical treatment received on August 7, 2005.

4.  Entitlement to payment or reimbursement of unauthorized medical expenses for private medical treatment received from October 18, 2006, to October 20, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to August 1968.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Tennessee Valley Health Care System in Murfreesboro, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requests payment or reimbursement for private emergency treatment received from October 18 to October 20, 2006, following a motorcycle crash in which he fractured his cervical spine.  VA paid for private medical treatment from October 15 to October 18, but then denied payment from October 18 on the basis that the Veteran's condition became stable and he could have been moved to a VA facility.  In an April 2008 letter the Veteran's spouse indicated that the Veteran had been seen soon after the accident at the VA medical facility in Nashville, Tennessee.  These VA treatment records are not contained in the Medical Administrative Services (MAS) folder and may shed light on whether the Veteran became medically stable on October 18, 2006, or sometime later.  Accordingly these VA records should be obtained and associated with the record.  

The Board further notes that the statement of the case describes July 9, 2007, and July 10, 2007, decisions and letters of the VA medical center regarding the Veteran's claim for VA payment from October 18 to October 20, 2006, yet these are not in the MAS folder.  On remand these documents should be associated with the MAS folder relating to this claim.

With regards to the Veteran's claim for payment or reimbursement for private emergency treatment received on July 28, 2005, the record indicates that the Veteran had been to Murfreesboro VA Medical Center earlier that day.  The VA medical records from this date are not contained in the Veteran's MAS file and should be obtained and considered as they may provide information as to whether the Veteran's condition was a medical emergency.

With regard to the claims related to August 3, and August 7, 2005, medical opinions are required from an appropriate VA physician concerning whether the private medical treatment was for conditions of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The physician must be provided with a copy of the MAS folders, including any additional VA treatment records secured on remand, so that he or she can properly address this question.  The previous VA medical opinions provided no rationale for the VA medical examiners' determinations.  In this respect, the Board's decisions must be based on evidence in the record and "must be justified by a clear statement of reasons or bases and not by the equivalent of 'because I say so.'"  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  Here, a denial of this claim per the VAMC would be based merely on the equivalent of "because the Chief of Staff said so" without any rationale for the opinion.  A clear rationale for the opinions must be provided by the appropriate VA physician. 

Opinions should be obtained from an appropriate VA administrator concerning whether on July 28, 2005, August 3, 2005, and August 7, 2005, other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  The VA administrator must be provided with copies of the MAS folders, including any additional VA treatment records secured on remand, so that he or she can properly address this question.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from the VA medical facilities in both Nashville and Murfreesboro, Tennessee, dated from July 28, 2005, to December 31, 2006.  

2.  Secure the VA decisions and letters dated July 9 and 10, 2007, regarding the Veteran's claim for payment or reimbursement of private medical treatment from October 15, 2006, to October 20, 2006, and associate them with the MAS folder.  At present, these documents are not in the claims file. 

3.  After securing the above records, request a medical opinion from an appropriate VA physician concerning the following: 

a.  Was the medical situation on July 28, 2005, of such nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health?  The physician must be provided with a copy of the MAS file, including any additional VA treatment records secured on remand, so that he or she can properly address this question.  A clear rationale for the opinion must be provided by the VA physician. 

b.  Was the medical situation on August 3, 2005, of such nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health?  The physician must be provided with a copy of the MAS file, including any additional VA treatment records secured on remand, so that he or she can properly address this question.  A clear rationale for the opinion must be provided by the VA physician. 

c.  Was the medical situation on August 7, 2005, of such nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health?  The physician must be provided with a copy of the MAS file, including any additional VA treatment records secured on remand, so that he or she can properly address this question.  A clear rationale for the opinion must be provided by the VA physician. 

d.  Was the Veteran medically stable as of October 18, 2006, such that the medical emergency had ended and the Veteran could have been safely transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  The physician must be provided with a copy of the MAS file, including any additional VA treatment records secured on remand, so that he or she can properly address this question.  A clear rationale for the opinion must be provided by the VA physician. 

4.  After securing the above records, request an opinion from an appropriate VA administrator concerning the following:  Were VA facilities feasibly available on July 28, 2005, August 3, 2005, and August 7, 2005, and would an attempt to use them beforehand have been reasonable by a prudent layperson?  In addressing these questions, the VA administrator may consider such factors as whether the VA facility had available room, the relative distance involved in obtaining VA and private treatment, the urgency of the Veteran's medical condition, the nature of treatment making it necessary or economically advisable to use non-VA facilities, or if the Veteran was not responsible for going to the non-VA facility.  The VA administrator must be provided with a copy of the MAS files, including any additional VA treatment records secured on remand, so that he or she can properly address these questions.  A clear rationale for the opinion must be provided by the VA administrator. 

5.  Then readjudicate the unauthorized medical expenses claims in light of the additional evidence of record.  If any claims are not granted to the Veteran's satisfaction, send him the appropriate supplemental statements of the case.  An appropriate period of time should be allowed for response from the Veteran.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


